 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          2:21-MC-00116-MCE-JDP
12                  Plaintiff,                          STIPULATION AND ORDER EXTENDING TIME
                                                        FOR FILING A COMPLAINT FOR FORFEITURE
13           v.                                         AND/OR TO OBTAIN AN INDICTMENT
                                                        ALLEGING FORFEITURE
14   APPROXIMATELY $19,240.00 IN
     U.S. CURRENCY,
15
                    Defendant.
16

17           It is hereby stipulated by and between the United States of America and potential claimant Andre
18 Phillips (“claimant”), by and through their respective counsel, as follows:

19           1.     On or about January 27, 2021, claimant Phillips filed a claim in the administrative forfeiture
20 proceedings with the Drug Enforcement Administration with respect to the Approximately $19,240.00 in

21 U.S. Currency (hereafter “defendant currency”), which was seized on January 9, 2020.

22           2.     The Drug Enforcement Administration has sent the written notice of intent to forfeit
23 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person

24 to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than the

25 claimant has filed a claim to the defendant currency as required by law in the administrative forfeiture

26 proceeding.

27           3.     Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant currency
                                                         1
29                                                                              Stipulation and Order to Extend Time

30
 1 is subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture

 2 proceedings, unless the court extends the deadline for good cause shown or by agreement of the parties.

 3 That deadline is April 27, 2021.

 4          4.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend to

 5 July 25, 2021, the time in which the United States is required to file a civil complaint for forfeiture against

 6 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 7 forfeiture.

 8          5.      Accordingly, the parties agree that the deadline by which the United States shall be required

 9 to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment alleging that

10 the defendant currency is subject to forfeiture shall be extended to July 25, 2021.

11    Dated:     4/26/2021                                 PHILLIP A. TALBERT
                                                           Acting United States Attorney
12

13                                                         /s/ Kevin C. Khasigian
                                                           KEVIN C. KHASIGIAN
14                                                         Assistant U.S. Attorney
15
      Dated:     4/26/2021                                 /s/ Roman J. Walker
16                                                         ROMAN J. WALKER
                                                           Attorney for potential claimant
17                                                         Andre Phillips
                                                           Roman J. Walker
18                                                         PO Box 55851
                                                           Hayward, CA 94545
19                                                         510-967-0160
                                                           romanjwalkerlaw@gmail.com
20
                                                           (As authorized via phone)
21

22          IT IS SO ORDERED.
23 Dated: May 4, 2021

24

25

26

27

28
                                                          2
29                                                                              Stipulation and Order to Extend Time

30
